           Case 2:20-cv-00159-RFB-NJK Document 28 Filed 08/13/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                           UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     CARMELLA S. LARKINS, an individual,                         Case Number
                                                             2:20-cv-00159-RFB-NJK
11                                Plaintiff,

12           vs.

13     VERIZON WIRELESS SERVICES, LLC, a                STIPULATION OF DISMISSAL OF
       Foreign Limited-Liability Company; and               DEFENDANT EQUIFAX
14     EQUIFAX INFORMATION SERVICES                      INFORMATION SERVICES LLC
       LLC, a Foreign Limited-Liability Company,              WITH PREJUDICE
15
                                  Defendants.
16

17         IT IS HEREBY STIPULATED by and between Plaintiff, Carmella S. Larkins (“Plaintiff”)

18 and Defendant, Equifax Information Services LLC (“Defendant”), by and through their respective

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                               Page 1 of 2
          Case 2:20-cv-00159-RFB-NJK Document 28 Filed 08/13/20 Page 2 of 2



 1 attorneys of record, that all Plaintiff’s claims asserted against Defendant in the above-captioned

 2 matter shall be and hereby are dismissed with prejudice and each party shall bear its own attorney

 3 fees and costs.

 4 Dated this 12th day of August, 2020.               Dated this 12th day of August, 2020.

 5 COGBURN LAW                                        CLARK HILL PLLC

 6
   By: /s/Erik W. Fox                                 By: /s/Jeremy J. Thompson, Esq.
 7     Jamie S. Cogburn, Esq.                             Jeremy J. Thompson, Esq.
       Nevada Bar No. 8409                                Nevada Bar No. 12503
 8     Erik W. Fox, Esq.                                  3800 Howard Hughes Parkway, Suite 500
       Nevada Bar No. 8804                                Las Vegas, NV 89169
 9     2580 St. Rose Parkway, Suite 330                   Attorneys for Equifax Information
       Henderson, Nevada 89074                            Services LLC
10     Attorneys for Plaintiff

11         IT IS SO ORDERED.

12

13
                                                UNITED STATES DISTRICT JUDGE
14
                                                   August 13, 2020
15
                                                DATE
16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
